DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sundararajan et al. (US 2017/0062952).
In claim 1, Sundararajan discloses in Fig. 1, an antenna, wherein the antenna (2) comprises a reflective device (10), at least two radiating arrays (12 and 14) whose operating bands are in a preset frequency band ([0007]), and a plurality of transversal parasitic radiators ([0022] portions fences (plurality of 16a) read as parasitic radiators); 
wherein each radiating array (12/14) comprises a plurality of radiating elements (20a-20e and 30a-30e), and is electrically disposed on the reflective device (10) along a length direction of the reflective device (as shown in Fig, 1); 
wherein the plurality of transversal parasitic radiators (16a) are disposed along a width direction of the reflective device, a transversal parasitic radiator (16a) in the plurality of transversal parasitic radiators (plurality of 16a) is disposed on one side of a radiating element pair (20a/30a), and the radiating element pair comprises two radiating elements respectively in two adjacent radiating arrays of the at least two radiating arrays (12/14).
In claim 7, Sundararajan further discloses the antenna according to claim 1, wherein the antenna (2) further comprises a plurality of longitudinal parasitic radiators (plurality of middle16b), wherein each of the plurality of longitudinal parasitic radiators is disposed along the length direction of the reflective device (10), and wherein the plurality of longitudinal parasitic radiators are separately disposed between two radiating elements (20a and 30a) comprised in each radiating element pair comprised in the two adjacent radiating arrays (12 and 14).
In claim 11, Sundararajan further discloses the antenna according to claim 1, wherein: each radiating element comprised in each of the at least two radiating arrays is a dual-polarized dipole radiating element (dual-polarized antenna, see claim 1 in Sundararajan); or 
each radiating element comprised in each of the at least two radiating arrays is a single-polarized dipole radiating element.
In claim 12, Sundararajan further discloses the antenna according to claim 1, wherein the preset frequency band is a preset low-frequency band ([0022] low frequency band (FL)), or the preset frequency band is a preset high-frequency band.
Allowable Subject Matter
Claims 3-6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811.  The examiner can normally be reached on M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIBOL TAN/Primary Examiner, Art Unit 2844